   Case 1:20-cv-14093-RMB Document 23 Filed 02/24/21 Page 1 of 3 PageID: 254

                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

RACHAEL A. HONIG                                              970 Broad Street, Suite 700        main: (973) 645-2700
ACTING UNITED STATES ATTORNEY                                 Newark, NJ 07102                   direct: (973) 645-2835
                                                              kristin.vassallo@usdoj.gov         fax: (973) 297-2010
Kristin L. Vassallo
Assistant United States Attorney


                                                                        February 24, 2021

BY ECF
The Honorable Renée Marie Bumb
United States District Judge
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

                      Re:          Hare v. Ortiz, Civ. No. 20-14093 (RMB)

Dear Judge Bumb:

      I am the Assistant United States Attorney appearing on behalf of the
respondent in this case, a habeas petition brought under 28 U.S.C. § 2241 by Jeremy
Hare. I respectfully write, in accordance with the Court’s order and opinion of
February 4, 2021, to provide the Court with the February 17, 2021 Supplemental
Declaration of Christopher Palm and its attached exhibits, which set out additional
information concerning the assessment of Hare’s needs under the First Step Act and
the programming he has completed at FCI Fort Dix.

       As explained more fully in Case Manager Palm’s February 2021 declaration,
to date, Hare has only taken one course corresponding to an assessed need for which
he can obtain Earned Time Credits: the 72-hour Threshold course, which meets his
need in parenting. See Supplemental Declaration of Christopher Palm (“Feb. 2021
Suppl. Palm Decl.”) ¶ 8. With respect to the other courses Hare has taken, none
qualifies for Earned Time Credits, for the following reasons:

                •     Although Hare volunteered for and completed the 15-hour Drug
                      Education program in July 2019 and the 24-hour Non-Residential Drug
                      Abuse Program in December 2019, those programs do not qualify for
                      Earned Time Credits because Hare does not have, and the BOP has
                      never assessed him with, a need in substance abuse. See Feb. 2021
                      Suppl. Palm Decl. ¶¶ 3, 9, Ex. 4 (Inmate History, Drug Programs) at 1.
 Case 1:20-cv-14093-RMB Document 23 Filed 02/24/21 Page 2 of 3 PageID: 255




         •   While Hare is enrolled in the 40-hour second phase of the Parenting
             program (which addresses his need in parenting), he has not yet
             completed that program. See 2021 Suppl. Palm Decl. ¶ 10, Ex. 7 (Inmate
             History, WASPB) at 1.

         •   Hare is on the wait list to take the 18-hour Anger Management program
             (which addresses his need in anger/hostility), but he has not yet
             completed that program. See 2021 Suppl. Palm Decl. ¶ 11, Ex. 8 (Inmate
             History, PT Other) at 1.

         •   Although Hare participated in a number of education programs (like
             Safe Serve and Adult Continuing Education courses), none of them is an
             approved EBRR or PA program for which he can obtain Earned Time
             Credits. See 2021 Suppl. Palm Decl. ¶ 12, Ex. 3 (Education Data) at 1.

         •   Hare cannot obtain Earned Time Credits based on the work
             assignments he has held since July 2020 (when BOP first assessed his
             work need), because only UNICOR employment qualifies as an approved
             EBRR or PA under the First Step Act. See 2021 Suppl. Palm Decl. ¶ 13.

         •   Despite Hare’s contentions, BOP’s SENTRY system does not reflect that
             he took either Criminal Thinking or Alcoholics Anonymous. Even if he
             did, he would not qualify for Earned Time Credits based on participation
             in these programs because he does not have a need in substance abuse,
             antisocial peers, or cognitions. See 2021 Suppl. Palm Decl. ¶ 14, Ex. 2
             (Inmate History, FSA) at 1.

       In sum, because he has only completed 72 hours of EBRR/PAs, Hare has not
yet reached the 240 hours (30 days) of programming necessary to obtain 10 days of
Earned Time Credits under the First Step Act. See 18 U.S.C. § 3621(d)(4)(A)(i). The
Court should therefore deny his habeas petition in all respects.




                                         2
  Case 1:20-cv-14093-RMB Document 23 Filed 02/24/21 Page 3 of 3 PageID: 256




      Thank you very much for considering this matter.

                                             Respectfully submitted,

                                             RACHAEL A. HONIG
                                             Acting United States Attorney

                                      By:    /s/ Kristin L. Vassallo
                                             KRISTIN L. VASSALLO
                                             Assistant United States Attorney

cc:   BY FIRST-CLASS MAIL
      Jeremy Hare
      Fed. Reg. No. 71667-050
      Fort Dix Federal Correctional Institution
      P.O. Box 2000
      Joint Base MDL, NJ 08640




                                         3
